Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 1 of 14 PageID #: 386




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND




 DANIEL W. NUEY, SR.,                   :
           Plaintiff                    :
                                        :
              v.                        :       No. 1:19-cv-104-MSM-LDA
                                        :
 THE CITY OF CRANSTON, by and           :
 through its Mayor, Allan W. Fung       :
 and Finance Director, Robert Strom     :
 in their Official Capacities,          :
               Defendant                :


                           MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

       Daniel W. Nuey, Sr., was a Cranston police sergeant, having entered the

 Department in July 2004 and received a promotion to sergeant in August 2011. He

 is a Cranston resident, an African American, and a member of the Mashpee

 Wampanoag Indian tribe.1 (ECF No. 1 ¶ 2,7.) On June 25, 2013, Sgt. Nuey suffered

 a work-related disability. (Id. ¶8,9). After a period on Injured On Duty (“IOD”)

 status, receiving IOD salary, Sgt. Nuey applied for a disability retirement pension

 under the Municipal Employees Retirement System (“MERS”), R.I.G.L. § 45-21.2-1

 et seq. There are two types of disability retirements related to this case. One is for

 an ordinary disability retirement (“ODR”) and the other is for a disability that is



 1In keeping with the Court’s responsibilities on a motion brought pursuant to Fed.
 R. Civ. P. 12, the Court assumes the truth of all well-pled allegations in the
 Complaint.
                                            1
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 2 of 14 PageID #: 387




 work-related (“ADR”). On December 8, 2014, Sgt. Nuey applied for the latter, whose

 benefits are higher. (Id. at ¶¶ 18-20.) Two years later, without having received any

 retirement benefits at all, he applied for an ordinary disability retirement. (Id. at

 ¶¶20,21.) Six months later, MERS denied the work-related disability retirement but

 approved the ordinary one. (Id. at ¶22).

       To this date, Sgt. Nuey has received no disability retirement pension payments

 of either type. He failed to process his retirement after the ODR was approved and,

 on May 12, 2017, the City terminated him. (Id. at ¶¶ 12, 26.)

       The parties then commenced litigation in the state superior court, Cranston

 having filed to enjoin the police union’s move to arbitrate the dispute, taking the

 position that Nuey was a retired employee not eligible to arbitrate. The Rhode Island

 Supreme Court ultimately ruled that Nuey’s “retirement” was not effective, reasoning

 that his failure to take the final steps to process the retirement deprived it of the

 mutuality it requires. The Court reasoned that he was not retired, was therefore still

 a member of the bargaining unit and, as a result, it upheld the superior court’s

 decision compelling arbitration. City of Cranston v. Intern’l Brotherhood of Police

 Officers, Local 301, et al, 230 A.3d 564, 571 (R.I. 2020).2



 2 The parties have quibbled about what the Court may consider in ruling on this
 motion. Among the contested documents is the Rhode Island Supreme Court’s
 decision, and other documents relating to the MERS decision and travel of Sgt. Nuey’s
 employment status. By Order of Sept. 30, 2020, the Court denied the City’s Motion
 to Strike and Allowed the Citation of Supplemental Authority filed by the plaintiff.
 Without converting the Motion to Dismiss to a Rule 56 Motion for Summary
 Judgment, the Court may consider any document whose authenticity is not disputed
 and which is central to the events at issue. Carrero-Ojeda v. Autoridad de Energia
 Electrica, 755 F.3d 711, 716-17 (1st Cir. 2014).
                                             2
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 3 of 14 PageID #: 388




       Meanwhile, in March 2019, Sgt. Nuey had filed this action pursuant to 42

 U.S.C. § 1983, contending that the City’s termination of his employment in May 2014

 was motivated by discriminatory intent, violating his right to due process, his rights

 under the Americans with Disabilities Act (“ADA”), his right to be free from age

 discrimination under the Age Discrimination in Employment Act (“ADEA”), and Title

 VII of the Civil Rights Act of 1964 (based on race and national origin). Because the

 arbitration issue was then pending decision from the Rhode Island Supreme Court,

 this Court on Dec. 5, 2019, issued an Order temporarily staying further proceedings.

 The Rhode Island Supreme Court issued its decision as recounted above, the stay was

 lifted on Sept. 30, 2020, and the Motion to Dismiss is ripe for decision.


                 I.     JURISDICTION AND STANDARD OF REVIEW


       Jurisdiction lies as a federal question, 28 U.S.C. § 1331, pursuant to 42 U.S.C.

 § 1983 and the anti-discrimination statutes cited above. Only Counts I and IV are

 currently before the Court, as Counts II and III were voluntarily dismissed on Dec.

 5, 2019, leaving only the claims for wrongful termination as a matter of due process,

 and discrimination on the basis of race and national origin.

       The Motion to Dismiss is predicated on procedural grounds, involving

 questions of law not the sufficiency of the Complaint to state a plausible claim.

 Ashcroft v. Iqbal, 556 U.S. 662 (2009). When ruling on questions of law that underlie

 a 12(b)(6) motion to dismiss, “all reasonable inferences” are drawn in favor of the

 plaintiff. Abdallah v. Bain Capital LLC, 752 F.3d 114, 117 (1st Cir. 2014).




                                            3
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 4 of 14 PageID #: 389




                             II.    QUESTIONS PRESENTED


       Cranston has moved to dismiss this action on various grounds which are

 addressed in turn. Several of them turn on the requirement that a plaintiff bringing

 a Title VII discrimination action first exhaust the remedies available to him through

 administrative proceedings.3 That means that the plaintiff must first bring his

 complaint to, in this case, the Rhode Island Human Rights Commission (ECF No. 8-

 2), and give that body an opportunity to adjudicate it. The exhaustion requirement

 does not affect the § 1983 due process claim, but, if not fulfilled, would be a barrier to

 the Title VII employment discrimination claim. Martinez Rivera v. Commonwealth

 of P.R., 813 F.3d 69, 74 (1st Cir. 2016); Jorge v. Rumsfeld, 404 F.3d 556, 564-65 (1st

 Cir. 2005).


       A. Did Sgt. Nuey exhaust his claim of national origin discrimination?

       This contention need not consume our attention, as Sgt. Nuey has conceded he

 did not.4 His administrative complaint did not check off the box for national origin,

 and he is therefore precluded from pursuing that claim here. Velazquez-Ortis v.

 Vilsack, 657 F.3d 64, 71-72 (1st Cir. 2011) (where complainant charged only age

 discrimination, he had not exhausted a claim for discrimination based on gender).




 3The First Circuit has held that exhaustion is not a jurisdictional prerequisite, but
 merely a “precondition” to the filing of a lawsuit. Martinez-Rivera, 813 F.3d at 78.
 No exhaustion is required on the § 1983 claim. Id. at 74.

 4
  Counsel for Sgt. Nuey conceded this point at the hearing held on the Motion to
 Dismiss.
                                             4
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 5 of 14 PageID #: 390




       B. Did Sgt. Nuey fail to exhaust by not presenting his claim to the Cranston
          City Council?

       R.I.G.L. § 45-15-5 provides that a claimant for damages against a municipality

 may pursue an action only if an account has been presented to the municipality and

 gone unsatisfied for forty (40) days. Perez v. Town of North Providence, 256 F. Supp.

 3d 139, 146 (D.R.I. 2017), held that this statute governs only state court actions for

 damages, not federal court ones. Chief Judge John J. McConnell, Jr. based that

 conclusion on Felder v. Casey, 487 U.S. 131, 153 (1988), which held, in the context of

 a § 1983 action, that failure to comply with Wisconsin’s presentment statute did not

 bar the federal court action. This Court agrees with Perez and declines to grant the

 Motion to Dismiss on this ground.

       C. Does Sgt. Nuey’s failure to receive a “right to sue” letter from the United
          States Department of Justice constitute a failure of exhaustion?


       Exhaustion of administrative remedies has two steps. First is the timely filing

 of a complaint, which Sgt. Nuey satisfied here when he filed a claim with the Rhode

 Island Commission for Civil Rights (“the agency”) within 180 days of the alleged

 discriminatory action.   Jorge, 404 F.3d at 564. The second is that the complainant-

 plaintiff pursue the administrative action, giving the agency time to investigate and

 resolve the alleged wrong.

       The investigation by the administrative agency can have one of four possible

 outcomes: three substantive and one procedural.            The agency may, after

 investigation, find “no probable cause” to pursue the complaint. In that event, the

 agency, through the Equal Employment Occupation Commission (“EEOC”), must


                                           5
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 6 of 14 PageID #: 391




 issue a “right to sue letter,” which becomes the complainant’s entrée to federal court,

 allowing him or her to file a civil action. Second, the agency may find “probable cause”

 in which case it will issue a formal charge and attempt conciliation of the claim. If it

 successfully conciliates the complaint, the matter is over, and the parties go home.

 Third, if the agency has found “probable cause” but cannot successfully reach a

 conciliation, and if the action is against a government entity, it will refer the matter

 to the United States Department of Justice (“DOJ”) to enable that entity to pursue

 resolution. The decision by DOJ not to pursue a complaint after referral is the third

 possible substantive outcome and, if that occurs, it is the DOJ that issues the “right

 to sue” letter as a condition precedent to the complainant’s filing in federal court.

 Finally, a “procedural” outcome occurs if 180 days pass without the agency taking

 action. In that case, the claimant can request a “right to sue” letter and the agency

 must issue it.

       What happened here was none of these. Instead, long after the 180 days had

 passed, the agency was apparently notified by Sgt. Nuey that he intended to pursue

 redress “in another forum.”5 The agency then dismissed the complaint, sending notice

 of the dismissal along with its “right to sue” notice on November 29, 2018. (ECF No.

 8-4). Nuey filed this action 90 days later. The City of Cranston argues that this

 notice was ineffective because it was not issued by the DOJ.



 5 The record lacks both the method and contents of that notification. At the hearing
 on this Motion, neither party described it. Thus, the Court does not know whether it
 was termed by Nuey a “withdrawal” of his Complaint, or whether he pointed out the
 failure of the agency to go forward within 180 days and requested a “right to sue”
 letter.
                                            6
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 7 of 14 PageID #: 392




        The issue here can be framed as, “where is the default?” The statute delineates

 the occasions when it is the DOJ that must issue the “right to sue” letter:

        In the case of a respondent which is a government, governmental
        agency, or a political subdivision, … if the Commission has been unable
        to secure from the respondent a conciliation agreement acceptable to the
        Commission, the Commission … shall refer the case to the Attorney
        General who may bring a civil action against such respondent in the
        appropriate United States district court. If … the attorney General has
        not filed a civil action in a case involving a government, governmental
        agency, or a political subdivision, the Attorney General … shall so notify
        the person aggrieved and within ninety days after the giving of such
        notice a civil action may be brought against the respondent … by the
        person claiming to be aggrieved.

 42 U.S.C. § 2000e-5(f)(1).

        It also describes the occasion when it is the agency that must issue it.

        If a charge filed with the Commission pursuant to subsection (b) is
        dismissed by the Commission, or if within one hundred and eight days
        from the filing of such charge … the Commission has not filed a civil
        action … the Commission … shall so notify the person aggrieved and
        within ninety days after the giving of such notice a civil action may be
        brought against the respondent … by the person claiming to be
        aggrieved …

 Id.   The question here is which agency must issue the notice when neither of the

 above has happened. Sgt. Nuey, relying on a footnote in Franceschi v. United States

 VA, 514 F.3d 81, 85 n.4 (1st Cir. 2008), maintains that in all other situations, not

 described, it is the agency that must issue the letter. Cranston, to no surprise, argues

 the opposite.

        The ellipses above take the place of much language, and the paragraph speaks

 to many circumstances, but distilled it implies that a condition precedent to the

 issuance of a “right to sue” letter by the Attorney General is the inability of the agency



                                             7
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 8 of 14 PageID #: 393




 to “secure from the respondent a conciliation agreement acceptable to the

 commission.” Id. The commission would only attempt a conciliation agreement,

 however, if it had found probable cause. There is no circumstance described in the

 statute in which the agency finds no probable cause yet refers the matter to the

 Attorney General. If that is so, how would the Attorney General have sufficient

 cognizance of the matter to issue a “right to sue” letter?

       This interpretation is consistent with the First Circuit’s note in Franceschi.

 There, the Court recited the apparent requirement that it is the Attorney General,

 not the EEOC, “who has the obligation to give notice of a dismissed claim in a case

 such as this one, where a government agency is involved.” Franchesci, 514 F.3d at

 85, n. 4. However, Franceschi then stated, “It is clear, however, that this obligation

 may alternatively be satisfied by the EEOC where it dismisses an administrative

 charge at an early stage of the administrative process.” Id. The reconciliation of any

 ambiguity is that “the Attorney General will issue such notices only when the EEOC

 finds probable cause, conciliation efforts fail, and the EEOC refers the case to the

 Justice Department, but the Attorney General decides not to pursue the action. Id.,

 citing Dougherty v. Barry, 869 F.2d 605, 612 (D.C. Cir. 1989). That did not happen

 here. “[T]he statutory language and structure contemplate that the Commission will

 issue right to sue notices in cases involving a governmental unit when it does not find

 probable cause.” Dougherty, 869 F.2d at 611.




                                            8
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 9 of 14 PageID #: 394




       In apparent recognition of what may have been difficulty interpreting the

 statute, the Commission’s regulations were amended, at the recommendation of the

 DOJ, to provide,

       In all cases where the respondent is a government, governmental
       agency, or a political subdivision, the Commission will issue a notice of
       right to sue when there has been a dismissal of a charge. … In all other
       cases where the respondent is a government, governmental agency, or
       political subdivision, the Attorney General will issue the notice of right
       to sue, including … when there has been a finding of reasonable cause
       by the Commission, there has been a failure of conciliation, and the
       Attorney General has decided not to file a civil action. 29 C.F.R. §
       1601.28(d) (1987).

 Id. By the express terms of this regulation, it would be the Commission, as the

 plaintiff maintains, which would issue the “right to sue” letter.

       Cranston has cited Kane v. State of Iowa DHS, 955 F. Supp. 1117, 1134 (N.D.

 Iowa 1997), in support of its insistence that the letter come from DOJ. There, the

 case was dismissed by the agency for “administrative inaction.” The Iowa district

 court said in that event the “right to sue” letter was required to come from the DOJ

 because the dismissal was not a resolution.6

       There appears to be a conflict of Circuits on this issue, resolving the “two

 possible interpretations of the relevant portion of the statute” in different ways.

 Hiller v. Oklahoma ex rel Used Motor Vehicle & Parts Com’n, 327 F.3d 1247, 1250




 6Ultimately, though, the claimant obtained a second “right to sue” letter from DOJ.
 That she did not have it before filing the federal court action was “curable,” the Court
 held, at least when the defendant suffered no prejudice. Id. at 1136. Accord, Marrero-
 Rivera v. Dept. of Justice of Comm. of Puerto Rico, 800 F.Supp. 1024, 1028 (D.P.R.
 1992) (failure to have a “right to sue” letter was cured by plaintiff’s obtaining of it
 after filing the lawsuit).
                                            9
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 10 of 14 PageID #: 395




  (10th Cir. 2003) (citing Dougherty and cases from the Fifth and Eleventh Circuits).

  See Flint v. State of California, 594 F.Supp. 443, 445 (E.D.Cal. 1984) (“the language

  of 42 U.S.C. § 2000e-5(f)(1) is inherently ambiguous.”).7          This Court, in light of

  Franceschi,, which is consistent with what appears to be the better interpretation of

  the      statute   in   Dougherty,   declines    to   follow   those   cases   outside   this

  Circuit to the contrary.


      D.       Are Sgt. Nuey’s claims precluded by res judicata?


           Cranston argues that Sgt. Nuey’s claims of wrongful termination and

  discriminatory treatment needed to be raised as compulsory counterclaims to its

  action in the state superior court. If that is the case, Sgt. Nuey would be foreclosed

  by principles of res judicata from raising them here. Rhode Island’s Rule of Civil

  Procedure 13(a) is the same as the federal rule, and a federal court is required to give

  the same preclusive effect to a state court judgment that the state court would give

  it. Perreault v. Fishman, 998 F.2d 1001 at *1 (1st Cir. 1993) (unpublished).

           Res judicata precludes a subsequent action to litigate not only claims that were

  decided in a previous action, but also claims that should have been litigated. Trustees

  of the N.Y. City Dist. Council of Carpenters Pension Fund v. MI Installers &

  Furniture Serv., Inc., No. 12 Civ. 2362 (VM), 2013 WL 1385791 at *5 (S.D.N.Y. Mar.



  7 If the EEOC has not found probable cause, it will not refer the case to the Attorney
  General. Flint, concluding that a “right to sue” letter from the EEOC suffices when
  the Commission has not found probable cause, asked the same question that puzzles
  this Court: “How, then, does the Attorney General even become aware of the action
  in order to send the notice to the plaintiff? No resolution of the dilemma appears
  from the text of the subsection.” Flint, 594 F.Supp. at 448.
                                                  10
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 11 of 14 PageID #: 396




  28, 2013). There, as here, the defendant had brought a civil action to enjoin the

  plaintiff from initiating arbitration. Later, the Fund brought an action claiming MI

  had made insufficient contributions to the fund. In ruling against preclusion, the

  Court held that the earlier action only concerned whether there was a binding

  arbitration agreement between the two parties, whereas the subsequent lawsuit

  concerned “the merits of the underlying dispute itself.” While some facts overlapped,

  the key evidence differed. Id. at 6.

        The situation presented here is very similar to that confronted by the New

  York Court. The superior court action concerned an issue of law: was Sgt. Nuey

  retired because he had requested a retirement, even though he had not processed it?

  The instant claims do not implicate that question at all, except to the extent that the

  ruling by the Rhode Island Courts that Sgt. Nuey did not retire is a precondition to

  his argument that he was involuntarily terminated. But for that condition precedent,

  all the issues surrounding his termination implicate a different body of law

  altogether, a different timetable, different witnesses, and different evidence. With

  largely undisputed facts, the state case turned on a question of law; the federal claims

  will turn on the application of different law to what presumably will be disputed facts.

  While the fact that Sgt. Nuey was terminated rather than that he voluntarily retired

  was a component of both actions, the facts of the civil rights complaint in this Court

  are hardly “intertwined” with MERS’ treatment of the applications for disability

  pensions. Compare, Palazzo v. Alves, 944 A.2d 144, 152 (R.I. 2008) (where facts of




                                            11
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 12 of 14 PageID #: 397




  subsequent SLAAP suit were intertwined with earlier lawsuit for slander and libel,

  the SLAPP claim was should have been brought as a counterclaim).

        One indication of whether res judicata applies is whether a decision in the

  second action “may contradict the prior adjudication.” In Boateng v. InterAmerican

  Univ., Inc., 210 F.3d 56, 60 (1st Cir. 2000), for example, the plaintiff first sued for

  denial of tenure, raising breach of contract and discrimination claims. He lost that

  action but filed a Title VII discrimination suit. Because the contract litigation had

  determined that the University had fully complied with its contractual

  responsibilities, and did not impermissibly discriminate, the Circuit noted that a

  favorable decision in the second lawsuit would contract those findings. Therefore, res

  judicata precluded the Title VII claim. Here, a favorable decision for Sgt. Nuey in

  this litigation would hardly contradict what was determined in his favor in state

  court. Indeed, a decision here that Cranston wrongfully terminated him would be

  consistent with the state court’s conclusion that, in fact, he was terminated and did

  not voluntarily retire.   In addition, the state court action, while not an actual

  arbitration, was an action to compel arbitration and, indeed, the parties have been

  ordered to proceed to arbitration. Arbitration and a Title VII discrimination claim

  vindicate separate rights altogether. Alexander v. Gardner-Denver Co., 415 U.S. 36,

  54 (1974). Therefore, when the state court case finally proceeds through arbitration,

  its result will not have a preclusive effect. McDonald v. City of West Branch, 466

  U.S. 284, 292 (1984).




                                            12
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 13 of 14 PageID #: 398




        Finally, Sgt. Nuey argues that he could not have brought his claim of

  discrimination under R.I.R.Civ.P. 13(a) because, at the relevant time in the state

  court proceedings he had not yet received his “right to sue” letter from the EEOC.

  Thus, because that discrimination claim was not yet exhausted, it was not a “claim

  which at the time of serving the pleading the pleader has against any opposing party.”

  Id. This argument found success in Stone v. Dept. of Aviation, 453 F.3d 1271, 1276

  (10th Cir. 2006) on nearly identical facts. In finding that Stone’s ADA claim was not

  “mature” when he filed his answer in a related state court proceeding, the Court noted

  the inevitability that had Stone included the discrimination claim before receiving

  the “right to sue” letter, it would have faced dismissal. “It seems axiomatic that a

  party does not have a matured claim, sufficient to be deemed a compulsory

  counterclaim, if that claim is subject to dismissal because all the conditions precedent

  to asserting it have not yet occurred.” Id.     Accord, Ferrari v. E-Rate Consulting

  Services, 655 F. Supp.2d 1194, 1201-02 (M.D. Ala. 2009) (although plaintiff’s

  discrimination claim had arisen before she filed her state court answer, it had not

  matured because she had not received “right to sue” letter and therefore it was not a

  compulsory counterclaim).     Here, the City controlled the timing of the state court

  action: it was its action for injunctive relief that propelled the dispute into the

  superior court. Sgt. Nuey can hardly be blamed for not having yet perfected his right

  to sue for discrimination. And because it was not yet perfected, that claim was not a

  compulsory counterclaim such that his failure to raise it in his state court answer is

  res judicata.


                                            13
Case 1:19-cv-00104-MSM-LDA Document 25 Filed 03/08/21 Page 14 of 14 PageID #: 399




                                   III.   CONCLUSION


        For the above reasons, the Court DENIES the City of Cranston’s Motion to

  Dismiss (ECF No. 8) except with respect to the Title VII claim for discrimination

  based on national origin. However, the parties agreed at oral hearing that this matter

  should be stayed pending the outcome of the arbitration ordered by the state superior

  court and affirmed by the Rhode Island Supreme Court. Therefore, this Court enters

  an indefinite Stay of further proceedings and Orders the parties to file status reports

  every sixty (60) days while the arbitration is pending.

  IT IS SO ORDERED:




  __________________________
  Mary S. McElroy,
  United States District Judge


  Date: March 8, 2021




                                            14
